Citation Nr: 1109565	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-33 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This matter was previously before the Board in March and November 2010 when it was remanded for further development, specifically to obtain further medical opinions pertinent to the issues on appeal.  That development was completed and the claims are once again before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that the Veteran has bilateral hearing loss that is causally related to service or that bilateral hearing loss manifested to a compensable degree within the first post-service year.

2.  It has not been shown by competent and probative evidence that the Veteran has tinnitus that is causally related to service.

3.  It has not been shown by competent and probative evidence that the Veteran has Meniere's disease that is causally related to service.



CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Service connection for Meniere's disease is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2007.  At the time, the Veteran's claims were noted to include entitlement to service connection for bilateral hearing loss and tinnitus.  This letter did not specifically address Meniere's disease, although the Board has since construed the Veteran's appeal as encompassing this diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the letter did not list Meniere's Disease as being among the pending claims, the Board finds no prejudice in proceeding with adjudication of this appeal, as the criteria for establishing service connection for Meniere's disease is essentially the same as establishing service connection for distinct hearing loss and tinnitus disabilities.  Furthermore, Meniere's disease is a disability that includes hearing loss and tinnitus among its primary manifestations, which was the Board's basis for first raising the matter in a March 2010 Remand.  Since that Remand, the Veteran and his representative have had ample opportunity to provide evidence and argument on that issue, and they have done so.  In fact, the Veteran's representative submitted a brief in support of the appeal in February 2011, which listed that Meniere's disease as being among the issues on appeal, and the representative alleged no deficiency in notice on that issue.

As to VA's duty to assist, VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations and obtained medical opinions as to the etiology of his claimed disabilities.  VA attempted to obtain records from the Social Security Administration (SSA) in relation to the Veteran's disability claim pertaining to Meniere's Disease, but received a negative response to its request indicating that those records had been destroyed.  See February 1993 SSA determination and October 2008 response from SSA.  Accordingly, no further development is necessary in this regard.  38 C.F.R. § 3.159(c)(2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed in greater detail below, the Board finds that VA examinations obtained in this case are adequate.  When the examination reports are viewed in their entirety and in conjunction with one another, it is clear that they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Impaired hearing will be considered to be a disability for VA compensation purposes only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In addition, the law provides that, where a veteran served ninety days or more of active military service and other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts

The Veteran contends that he incurred bilateral hearing loss and tinnitus in service, particularly due to exposure to noise from gunfire and engines.  The Veteran served as an Auto Mechanic.  See DD Form 214.  He also contends that he has Meniere's disease attributable to service. 

A review of the Veteran's service treatment records discloses no complaints or diagnoses of hearing loss, tinnitus or Meniere's Disease.  Upon entrance to service his hearing was noted at 15/15 on whispered voice testing.  15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  Examination at entrance revealed normal ears and drums and neurologic examination was normal.  See September 1950 report of medical examination.

There are no notations regarding "vertigo" in the Veteran's service treatment records, but the Board notes a February 1951 complaint of "dizzy spell, headache, sleeping poor."  The note associated with this complaint indicates that medication was prescribed. 

Upon discharge his hearing was likewise noted as 15/15 on whispered voice testing, which is normal.  Smith, supra.  At discharge the Veteran's ears and drums were normal, as was neurologic examination.   See report of discharge examination.

Of record is a February 1983 decision from the Social Security Administration (SSA) in regards to the reinstatement of the Veteran's SSA disability benefits.  This decision notes that the Veteran had been a tool and dye maker from 1959 to 1969, and a tool and dye maker supervisor from 1969 to 1975.   This decision also notes that the Veteran had previously been found to be disabled since April 1975, particularly due to neurosensory deafness.  At the time of SSA's decision, the Veteran reported that he still had vertigo and was unable to maintain his balance, as well as difficulty hearing.  The decision also notes a December 1981 assessment of sensorineural hearing loss documented in 1974, a February 1982 assessment of "profound hearing loss and possible Meniere's disease," and an assessment of Meniere's disease and bilateral marked neurosensory hearing loss, and a complaint of ongoing tinnitus in July 1982.

In September 2007 the Veteran filed a claim for service connection of "tinnitus or ringing, buzzing and roaring and clicking in [his] ears."  He also reported that he had balance problems and head spines "due to inner ear nerve damage" and that he had had these problems for 32 years.  He felt that he should be entitled to service connection because "the inner nerve damage was caused by firing range practice with no ear protection."  He noted that his "ears would ring and buzz and click for one whole week after this where [he] could not hear a thing at all."  

In an April 2008 statement the Veteran related that he served as a mechanic, not a wrecker driver, as the RO had apparently indicated.  He noted that he was exposed to loud engine noise and noise at the firing range, without the benefit of hearing protection.  He related that he was also in an ordinance company, which also exposed him to loud noise.  

In an October 2008 statement, he related that in his capacity as a tool and dye maker following service, that the noise level "was not loud."  He also reiterated his contentions noted above, but added that he had had ringing in his ears from service to present and that his hearing was damaged by the time he was discharged and "showed up [severely] after [he] was discharged."  He explained that "the onset was from exposure to [acoustic] trauma on the firing range while on active duty."

In October 2009 the Veteran was afforded a VA audiology examination.  The report associated with this examination notes that the claims file was reviewed and the Veteran's reports of being exposed to noise from weapons and vehicles in service.  Also noted was that the Veteran worked in a factory environment for 16 years.  The Veteran reported that he heard a constant bilateral moderate high-pitches sound, that he first noticed in the military and that he attributed to noise exposure.  He also reported occasional dizziness.  

On VA audiological testing at this time, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
100
100
105
LEFT
50
70
105
105+
105+

Pure tone averages were 93 for the right ear and 96 for the left ear.  Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 20 percent in the left ear.  These audiometrics meet the threshold for considering hearing loss a disability for VA purposes.  See 38 C.F.R. § 3.385.

The examiner assessed moderate to profound sensorineural hearing loss with poor speech recognition, and noted that the Veteran did not complain of hearing loss or tinnitus while in the military.  The examiner noted that nothing in the Veteran's service treatment records related to this conditions and that although the Veteran filed for high blood pressure and nervousness shortly after his discharge from service, he did not mention hearing loss or tinnitus at this time.  The examiner highlighted the fact that the Veteran was given SSA compensation for Meniere's disease, which included the symptoms of vertigo, hearing loss and tinnitus, years thereafter.  The examiner thus concluded that it was their opinion that the Veteran's tinnitus and hearing loss are "not as likely as not" related to his military service, but rather to Meniere's disease that developed years after the Veteran's separation from service. 

In March 2010, the Board remanded the Veteran's claims, to particularly obtain an addendum opinion regarding the etiology of Meniere's disease.  An addendum opinion was obtained in that same month, and was based upon a review of the claims file.  The addendum reflects that the examiner reiterated his October 2009, opinion that Meniere's disease developed after service and was not related to noise exposure in service.  The examiner also noted that "in one document in [the Veteran's] file the [V]eteran stated that his dizzy spells were related to blood pressure issues."  The examiner felt that it "would be inappropriate for [them] to comment on that further as it is a medical issue that would be better addressed" by an otolaryngologist.  

In April 2010, the Veteran received an examination by a VA otolaryngologist.  The report associated with this examination, notes that the claims file was reviewed, and highlights the Veteran's contentions of noise exposure in service, as well as his post-service history, which included some exposure to noise.  At this time, the Veteran reported that sometime between the end of his service career and 1975, when he retired from the tool and dye industry, he developed episodes of vertigo, which occurred 1 to 3 times per month and lasted about 2 to 4 hours.  The Veteran was unsure as to the exact year that these episodes developed, but he did not describe the symptoms of Meniere's with vertiginous episodes while he was in the service.  The examiner assessed Meniere's disease "dating back to some year before 1975."  The examiner explained that the exact time of development of this disorder was unknown and that a review of the service treatment records disclosed no complaints of vertigo.  The examiner, therefore, concluded that Meniere's disease was less likely than not attributable to service, but rather that Meniere's disease developed sometime after the Veteran's service.  

In November 2010, this matter was remanded by the Board to obtain a medical opinion, particularly to address the February 1951 complaint of "dizzy spell, headache, sleeping poor" noted in the Veteran's service treatment records.  Such examination was conducted in December 2010.  The examiner noted that he had seen the Veteran on other occasions, and recalled that the Veteran provided a history of complaints of dizziness beginning in the mid-1970s.  The examiner noted the February 1951 complaint of dizzy spells, but highlighted no other symptoms in this regard.  Based upon a review of the records and the one documented episode in 1951 of dizzy spells, the examiner concluded that it would be speculation on their part to state that the Veteran's vertigo is or is not attributable to service based on this one complaint.  The examiner stated that it "was certainly possible that his dizziness and Vertigo and Meniere's disease may have dated since 1951," but that "historically from the history that [he] received from [the Veteran] his symptoms of vertigo were primarily developed in the mid-1970s with the one documented episode of dizzy spells in 1951."  The examiner stated that "objectively based on the evidence [he had, he could not] definitively state that the Meniere's is or is not related to that one documented episode in 1951."  The examiner speculated that there "may be other episodes, but since [he did] not have any documentation of that" it would be pure speculation to relate Meniere's disease to service, particularly the single documented episode of dizzy spells in 1951.  

Analysis

At the outset of this discussion, the Board also notes that service connection for bilateral hearing loss on a presumptive basis cannot be established.  The Board acknowledges the Veteran's complaints of hearing loss shortly after his discharge from service.  However, in the absence of any audiometrics dated within the first post-service year, it is impossible for the Board to ascertain whether bilateral hearing loss manifested to a compensable degree.  Accordingly, the presumptive regulations are not for application

As to service connection on a direct basis, resolution of this claim largely depends on the weight to be afforded the Veteran's provided history of dizziness, hearing loss and tinnitus.  In this regard, the Board finds difficulty with the Veteran's reports as he has offered varying historical reports.  

It remains the duty of the Board as the fact finder to determine credibility in any number of other contexts, whether it has to do with testimony or other lay or other evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  The appellant's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Along these lines, the Board notes that the Veteran's service treatment records contain no complaints regarding hearing loss, tinnitus (ringing of the ears), vertigo, or a diagnosis of Meniere's disease.  At separation, clinical evaluation of the ears and ear drums was normal, as was neurologic examination; moreover, hearing was normal on whispered voice testing.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  

The Board is cognizant that a whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  Nevertheless, this does not preclude the Board from taking into account the lack of complaints or findings noted at separation regarding hearing loss, ringing in the ears, or dizziness.

Furthermore, the Board has considered the Veteran own assertions that he has had problems with hearing loss, tinnitus and manifestations of Meniere's disease since service.  However, this history is directly contradicted by his September 2007 statement in which he relates the onset of his symptoms to 32 years prior, or, roughly, 1975.  Similarly, the aforementioned SSA decision also suggests that these symptoms had their onset well after service, particularly in the 1970s/1980s.  Other evidence, particularly the December 2010 VA examination, indicates that he reported first experiencing such symptomatology in the 1970s.  See e.g. November 2010 VA examination report.  Given the ample evidence of record indicating that his symptoms of hearing loss, tinnitus, and vertigo had their onset no earlier than the 1970's, the Board finds any assertion by the Veteran suggesting an onset of chronic symptoms during service and a continuity of symptomatology thereafter not credible.

Turning to the medical evidence of record, the competent and probative VA opinions either do not relate bilateral hearing loss, tinnitus or Meniere's disease to service, or find that any suggestion of a relationship between the disabilities and service would be speculative.  In this regard, the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence. Cf. Stefl, at 124 (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).

In this regard, the Board notes that the Veteran's representative has taken issue with the December 2010 examination report, in particular that the examiner stated that he could not resolve the issue without resort to speculation.  The representative seems to assert that further information would be useful in deciding the claim.  However, a review of the examination report discloses that the examiner reviewed the singular instance of a dizzy spell in service and concluded that in the absence of any documented complaints of actual vertigo, both in service and prior to the 1970s assessment of Meniere's disease, that he could not render an opinion without resort to speculation.  Neither the Veteran nor his representative has indicated that there are any such records available, and the Veteran has provided historical accounts, which the examiner notably explained did not demonstrate vertiginous episodes while he was in the service.  It is thus clear to the Board that all procurable evidence was available to the examiner and the examination report is thus adequate for the Board's consideration.  Id.  

The Board has also considered the examiner's notation that he could not "definitely" state that the Meniere's disease is or is not related to service.  In particular, the Board has considered whether the examiner is imposing a far more rigid standard for obtaining a favorable opinion that is necessary to obtain VA benefits under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102.  However, a review of the overall text of the report suggests that the examiner did not impose a more rigid standard, but, rather, clearly and fully explained why it would be entirely speculative to suggest any relationship between the disability and service, and that it would be speculation to suggest that his Meniere's disease was related to the single complaint of a dizzy spell in service.  Regulations and caselaw establish that, under the standard of reasonable doubt, a possible connection or one based on "speculation" is too tenuous a basis on which to grant service connection.  The reasonable doubt doctrine requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102 2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

In sum, the preponderance of the credible and probative evidence demonstrates that bilateral hearing loss, tinnitus and Meniere's disease first manifested in the 1970s/1980s and are not otherwise attributable to service.  The competent and probative evidence demonstrates that Meniere's disease was not incurred in service, but rather many years thereafter, and that bilateral hearing loss and tinnitus are attributable thereto.  Accordingly, the claims must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for Meniere's disease is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


